Exhibit 99.3 Consent of Independent Registered Chartered Accountants We consent to the incorporation by reference in Registration Statement No. 333-160500 on Form S-8 of our reports dated March 1, 2012, relating to the consolidated financial statements of New Gold Inc. and the effectiveness of New Gold Inc.’s internal control over financial reporting on Form 6-K of New Gold Inc. furnished March 16, 2012. /s/ Deloitte & Touche LLP Independent Registered Chartered Accountants Licensed Public Accountants Toronto, Canada March 16, 2012
